IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
PROBITY ENTERPRISES, INC.
. CaseNo.;Q-<>v-OOO_U
Plaintiff, : Judge Walter H. Rice
v. .

LEGION LOGISTICS, LLC.

Defendant

ORDER EXTENDING TIME
This matter is before the Court upon Defendant Legion Logistics, LLC’s Unopposed
Motion for Extension of Time in which to respond to the Motion of Plaintiff Probity Enterprises,
Inc. to File under Seal.
The Court finds the Motion for Extension of Time to be well taken.
It is the Order of this Court that Defendant Legion Logistics, LLC shall have until May

1, 2019 to respond to Plaintiff Probity Enterprises’ Motion to File under Seal.

A/w§:"

Honorable Judge Walter H. Rice

 

